DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed May 9, 2022. As directed by the amendment: Claims 1, 3, 4, and 6 have been amended. Claims 13-20 are newly added. Claims 1-20 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz et al. (US 2010/0010449), herein referred to as Leibowitz, and in view of Smith et al. (US 2015/0351844), herein referred to as Smith.
Regarding claim 1, Leibowitz discloses a surgical access system (figures 17 and 18A-18C) comprising: a clip (10’) including a first housing half (50) and a second housing half (51), each of the first housing half (50) and second housing half (51) has a first end portion (52) (see figures 18A and 18B below) and a second end portion (see figures 18A and 18B below), the first end portions (52) (see figures 18A and 18B below) are pivotably coupled together (¶98 and figure 18A) and the second end portions (see figures 18A and 18B below) have having respective first and second fastener portions (see figures 18A and 18B below), the first housing half (50) including an elongated base (see figures 18A and 18B below) extending between the first and second end portions (see figures 18A and 18B below), and the second housing half (51) including a body (see figures 18A and 18B below) extending between the first and second end portions (see figures 18A and 18B below), the elongated base of the first housing half (50) having an inner surface (see figures 18A and 18B below) facing the body of the second housing half (51) (see figures 18A and 18B below), the inner surface being substantially planar (see figures 18A and 18B below) along an entire length of the elongated base (see figures 18A and 18B below), the clip (10’) movable between an open position (figure 18A) in which the second end portions (see figure 18A below) are spaced apart from each other (see figure 18A below) and a closed position (figure 18C) in which the first and second fastener portions of the second end portions are engaged with each other (figure 18C), a cannula (12) retained between the elongated base (figure 17) and the body of the first and second housing halves (figure 17) when the clip (10’) is in the closed position (figure 17).

    PNG
    media_image1.png
    676
    800
    media_image1.png
    Greyscale

Yet, Leibowitz lacks an obturator retained between the first and second housing halves when the clip is in the closed position.
However, Smith teaches an obturator (82) and a cannula (30) retained in a clip (10) (figures 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Leibowitz’s clip having openings with an obturator retained in the clip as taught by Smith, since such a modification would provide the surgeon with another instrument to use or to choose from during a surgery.
Thus, the modified Leibowitz’s surgical access system has the obturator (32 of Smith) retained between the first and second housing halves (50 and 51 of Leibowitz) when the clip (10’ of Leibowitz) is in the closed position (figure 17 of Leibowitz).
Regarding claim 3, the modified Leibowitz’s surgical access system has wherein an outer surface of the elongated base (see figure 18A of Leibowitz above) is substantially planar along the entire length of the elongated base (see figure 18A of Leibowitz above).
Regarding claim 4, the modified Leibowitz’s surgical access system has wherein the body of the second housing half (51) has base portions (see figure 18B of Leibowitz below) and protruding portions (see figure 18B of Leibowitz below) alternating along an entire length of the body (see figure 18B of Leibowitz below).

    PNG
    media_image2.png
    790
    558
    media_image2.png
    Greyscale

Regarding claim 5, the modified Leibowitz’s surgical access system has wherein each base portion of the second housing half (51 of Leibowitz) includes an inner surface that is substantially planar (figure 18C of Leibowitz) and disposed in substantially parallel relationship with the inner surface of the first housing half (50 of Leibowitz) when the clip is in the closed position (figure 18C of Leibowitz).
Regarding claim 6, the modified Leibowitz’s surgical access system has wherein the protruding portions (see figure 18B of Leibowitz above) are substantially curved and extend outwardly from the base portions (see figure 18B of Leibowitz above), each protruding portion including an inner surface (see figure 18B of Leibowitz above) sized and shaped to (i.e. capable of) receive a portion of the cannula or the obturator therein (figure 17 of Leibowitz).
Regarding claim 7, the modified Leibowitz’s surgical access system has wherein the clip includes a living hinge (52 of Leibowitz) at an intersection of the first end portions of the first and second housing halves (figures 17 and 18A-18C of Leibowitz).
Regarding claim 8, the modified Leibowitz’s surgical access system has wherein the first fastener portion of the first housing half (50 of Leibowitz) includes a leg (11 of Leibowitz) having a flange (see figure 18A of Leibowitz above) and the second fastener portion of the second housing half (51 of Leibowitz) includes an arm (see figure 18A of Leibowitz above) configured to (i.e. capable of) engage the flange of the leg (11 of Leibowitz) when the clip is in the closed position (figure 18C of Leibowitz).
Regarding claim 9, the modified Leibowitz’s surgical access system has wherein the leg (11 of Leibowitz) is flexibly coupled to the elongated base of the first housing half (50 of Leibowitz) such that the leg is deflectable to move the arm (see figure 18A of Leibowitz above) in and out of engagement with the flange (figures 18B and 18C of Leibowitz).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz and Smith as applied to claim 1 above, and further in view of Becton Dickinson (EP 0790063 A1).
Regarding claim 2, the modified Leibowitz’s surgical access system discloses all the features/elements as claimed but lacks further including a syringe retained between the first and second housing halves when the clip is in the closed position.
However, Becton Dickinson teaches syringes (elements 30) being retained by a clip/rack (40) having multiple openings (figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leibowitz’s clip with an additional opening for retaining a syringe as taught by Becton Dickinson, since such a modification is considered a duplication of the essential working parts of a device. Furthermore, providing a syringe would provide the surgeon with an additional instrument to use or to choose from during a surgery.

Claims 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz (US 2010/0010449) in view of Smith (US 2015/0351844) and further in view of Kaestle (US 2012/0071740).
Regarding claim 10, the modified Leibowitz’s surgical access system discloses all the features/elements as claimed but lacks wherein the clip includes a cushion positioned against the inner surface of the elongated base of the first housing half.
However, Kaestle teaches a clip (14) includes a cushion (12) positioned against an inner surface of an elongated base (figure 1) of a first housing half (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Leibowitz’s clip with a cushion positioned against the inner surface of the elongated base of the first housing half as taught by Kaestle, since such a modification would provide a soft contact/cushion for holding the instruments. 
Regarding claim 11, the modified Leibowitz’s surgical access system has wherein, when the clip (the modified Leibowitz’s clip) is in the closed position, the cushion (12 of Kaestle) contacts the base portions of the second housing half (51 of Leibowitz).
Regarding claim 12, the modified Leibowitz’s surgical access system has wherein the cushion (12 of Kaestle) extends the entire length of the elongated base of the first housing half (50 of Leibowitz).
Regarding claims 13, 14, 15, the modified Leibowitz’s surgical access system discloses all the features/elements as claimed but lacks wherein a cavity is defined between the first and second housing halves when the clip is in the closed position, wherein the cavity extends the entire length of the elongated base, wherein a cushion is positioned within the cavity and secured to the inner surface of the elongated base.
However, Kaestle teaches a cavity (considered where element 12 is situated in) is defined between first and second housing halves (see figure 5 below) when the clip is in the closed position (figure 5), wherein the cavity (considered where element 12 is situated in) extends the entire length of an elongated base (see figure 5 below), wherein a cushion (see figure 5 below) is positioned within the cavity (considered where element 12 is situated in) and secured to the inner surface of the elongated base (see figure 5 below).

    PNG
    media_image3.png
    527
    377
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Leibowitz’s clip with a cavity is defined between the first and second housing halves when the clip is in the closed position, wherein the cavity extends the entire length of the elongated base, wherein a cushion is positioned within the cavity and secured to the inner surface of the elongated base as taught by Kaestle, since such a modification would provide a soft contact/cushion for holding the instruments. 
Regarding claim 16, Leibowitz discloses a surgical access system (figures 17 and 18A-18C) comprising: a clip (10’) including a first housing half (50) and a second housing half (51), each of the first and second housing halves (50, 51) has a first end portion (52) (see figures 18A and 18B above) and a second end portion (see figures 18A and 18B above), the first end portions (52) (see figures 18A and 18B above) are coupled together pivotably (¶98 and figure 18A) and the second end portions (see figures 18A and 18B above) have respective first and second fastener portions (see figures 18A and 18B above), the first housing half (50) including an elongated base (see figures 18A and 18B above) and the second housing half (51) including a body (see figures 18A and 18B above) having base portions (see figure 18B above) and protruding portions (see figure 18B above), a cannula (12) retained between the first and second housing halves (50, 51) when the clip (10’) is in the closed position (figure 17).
Yet, Leibowitz lacks an obturator retained between the first and second housing halves when the clip is in the closed position.
However, Smith teaches an obturator (82) and a cannula (30) retained in a clip (10) (figures 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Leibowitz’s clip having openings with an obturator retained in the clip as taught by Smith, since such a modification would provide the surgeon with another instrument to use or to choose from during a surgery.
Thus, the modified Leibowitz’s surgical access system has the obturator (32 of Smith) retained between the first and second housing halves (50 and 51 of Leibowitz) when the clip (10’ of Leibowitz) is in the closed position (figure 17 of Leibowitz).
The modified Leibowitz’s surgical access system further lacks the clip including a cushion secured to an inner surface of the elongated base of the first housing half.
However, Kaestle teaches a clip (14) includes a cushion (12) secured to an inner surface of an elongated base (figure 1) of a first housing half (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Leibowitz’s clip with a cushion secured to an inner surface of the elongated base of the first housing half as taught by Kaestle, since such a modification would provide a soft contact/cushion for holding the instruments. 
Thus, the modified Leibowitz’s surgical access system has the clip (the modified  Leibowitz’s clip) movable between an open position (figure 18A of Leibowitz) in which the second end portions are spaced apart from each other (see figures 18A and 18B of Leibowitz) and a closed position (figure 18C of Leibowitz) in which the first and second fastener portions of the second end portions are engaged with each other (figure 18C of Leibowitz) and the base portions of the body (see figure 17 of Leibowitz above) of the second housing half (51) contact the cushion (12 of Kaestle).
Regarding claim 17, the modified Leibowitz’s surgical access system has wherein the protruding portions (see figure 18B of Leibowitz above) are substantially curved and extend outwardly from the base portions (see figure 18B of Leibowitz above) such that inner surfaces of the protruding portion (see figure 17 of Leibowitz above) are disposed further away from the inner surface of the elongated base (see figure 18B of Leibowitz above) than the inner surfaces of the base portions (see figure 17 of Leibowitz above).
Regarding claim 18, the modified Leibowitz’s surgical access system has wherein the cannula (12 of Leibowitz) contacts the cushion (14 of Kaestle) and an inner surface of one of the protruding portions of the body of the second housing half (51 of Leibowitz) when the clip is in the closed position (figure 17 of Leibowitz).
Regarding claim 20, the modified Leibowitz’s surgical access system has wherein an enclosed cavity (considered where the cushion is situated in) is defined between the first and second housing halves (50 and 51 of Leibowitz) when the clip is in the closed position (figure 17 Leibowitz), and the cushion (12 of Kaestle) is disposed within the enclosed cavity (considered where the cushion is situated in).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz, Smith, Kaestle as applied to claim 16 above, and further in view of Becton Dickinson (EP 0790063 A1).
Regarding claim 19, the modified Leibowitz’s surgical access system discloses all the features/elements as claimed but lacks further including a syringe retained between the first and second housing halves when the clip is in the closed position.
However, Becton Dickinson teaches syringes (elements 30) being retained by a clip/rack (40) having multiple openings (figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Leibowitz’s surgical access system having a clip with an additional opening for retaining a syringe as taught by Becton Dickinson, since such a modification is considered a duplication of the essential working parts of a device. Furthermore, providing a syringe would provide the surgeon with an additional instrument to use or to choose from during a surgery.

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 6-10, under 35 U.S.C. 103, of the Remarks are directed to the amended claim 1 and the combination of references (Leibowitz in view of Smith). Applicant argues that “Leibowitz fails to disclose or suggest, inter alia, "the elongated base of the first housing half having an inner surface facing the body of the second housing half, the inner surface being substantially planar along an entire length of the elongated base ... [and] a cannula retained between the elongated base and the body ... when the clip is in [a] closed position," as recited in claim 1.” However, the Examiner respectfully disagrees because as generally claimed, Leibowitz discloses the elongated base of the first housing half (50) having an inner surface (see figures 18A and 18B above) facing the body of the second housing half (51) (see figures 18A and 18B above), the inner surface being substantially planar (see figures 18A and 18B above) along an entire length of the elongated base (see figures 18A and 18B above), and a cannula (12) retained between the elongated base (figure 17) and the body of the first and second housing halves (figure 17) when the clip (10’) is in the closed position (figure 17). The Examiner notes that applicant has not positively claimed that the planar elongated base (122) starts at the proximal end portion (120a) and extends entirely to the distal end portion (120b), see applicant’s figures 3-5.
Applicant argues on pages 7-8 of the Remarks that “Smith fails to cure the deficiencies of Leibowitz at least because Smith fails to disclose or suggest, inter alia, "the elongated base of [a] first housing half having an inner surface facing the body of [a] second housing half, the inner surface being substantially planar along an entire length of the elongated base ... [and] a cannula retained between the elongated base and the body ... when the clip is in [a] closed position," as recited in claim 1.” However, the Examiner notes that the reference Smith was used specifically to teach an obturator (82) and a cannula (30) retained in a clip (10) (figures 8-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Leibowitz’s clip having openings with an obturator retained in the clip as taught by Smith, since such a modification would provide the surgeon with another instrument to use or to choose from during a surgery. The reference Leibowitz was used to teach these features instead.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775